Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 13, 2021.  As directed by the amendment: claims 1, 3-5, 7, 9-11, 13, 15-16 and 19 have been amended, claims 2, 12, 14 and 17 have been cancelled, and no claims have been added.  Thus, claims 1, 3-11, 13, 15-16 and 18-20 are presently pending in this application.  Applicant’s claim amendments are sufficient to overcome the §112(b) rejections of the previous action. 
Priority
Applicant’s claim amendments are sufficient to gain the benefit of an earlier filing date under 35 U.S.C. 120 for prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).
Response to Arguments
Applicant’s arguments, see Remarks, filed April 13, 2021, with respect to the rejection of claim 2, 14 and 17 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Nguyen et al. for independent claims 1 and 9, and Fukuoka et al. for independent claim 16, see below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson et al. (Lamson), US 2006/0173440 A1 in view of Liungman, US 2015/0126965 A1 in view of Nguyen et al. (Nguyen), US 2012/0083877 A1.
Regarding claim 1, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also having a fluid injection lumen (fluid injection lumen is the proximal portion of the lumen within tube member 24, P0025); at least one needle guiding element (tissue penetrating member 30, P0033) adapted to expand outwardly toward the interior wall of the target vessel (movable between a retracted position and an extended position, P0034), the at 
Lamson does not teach the guide tube formed in two layers, the two layers adapted to maintain the shape of the curved distal portion.
However, Liungman teaches a hypotube that may be made of Nitinol and is preferably coated by a hydrophilic coating, such as e.g. PTFE (P0147).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nickel titanium alloy penetrator 30 of 
Lamson in view of Liungman does not teach wherein the guide tube comprises a distal radiopaque marker.  
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein the sheath 100 (P0131 and shown in Figs. 35-36) comprises a distal radiopaque marker (radiopaque maker 112 band, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the tissue penetrating member 30 Lamson with the distal radiopaque marker band taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson.
Regarding claim 3, Lamson in view of Liungman and further in view of Nguyen teaches the catheter of Claim 1, wherein the distal radiopaque marker is a band (Nguyen, band 112, P0131).
Regarding claim 4, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson.
Regarding claim 7, Lamson in view of Liungman in view of Nguyen teaches the catheter of Claim 1, wherein the at least two layers includes an outer layer (Liungman, PTFE coating is the outer layer) comprising a plastic (Liungman, PTFE, one of a class of plastics known as fluoropolymers).  
Regarding claim 9, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also having a fluid injection lumen (fluid injection lumen is the proximal portion of the lumen within tube member 24, P0025); a needle guiding element (tissue penetrating member 30, P0033) adapted to expand outwardly toward the interior wall of the target vessel (movable between a retracted position and an extended position, P0034), a distal end of the needle guiding element returning to a pre-set curved shape when unconstrained from the catheter body (biased to curved configuration, P0034); an injector tube (catheter body 24, P0025) having an injector tube lumen (injector tube lumen is the 
Lamson does not teach the needle guiding element comprising two layers, the two layers adapted to maintain the pre-set curved shape.
However, Liungman teaches a hypotube that may be made of Nitinol and is preferably coated by a hydrophilic coating, such as e.g. PTFE (P0147).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nickel titanium alloy penetrator 30 of Lamson that may be biased to a curved configuration, with a hydrophilic coating, such as PTFE, for the purpose of creating a slippery contact surface with the catheter, as taught by Liungman P0147, that is adapted to maintain the pre-set curved shape.
Lamson in view of Liungman does not teach wherein an outer layer encapsulates a radiopaque marker.  
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein an outer layer encapsulates a radiopaque marker (Nguyen, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson.
Regarding claim 10, Lamson in view of Liungman in view of Nguyen teaches the catheter of Claim 9, wherein the at least two layers include two different materials (Lamson nitinol, and PTFE coating taught by Liungman).  
Regarding claim 15, Lamson in view of Liungman in view of Nguyen teaches the catheter of Claim 9, wherein the two layers are configured to contact the interior wall of the target vessel (Lamson, Figs. 3A-B).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Liungman in view of Nguyen and further in view of Coyle et al. (Coyle), US 2006/0064056 A1.
Regarding claim 5, Lamson in view of Liungman and further in view of Nguyen teaches the catheter of Claim 1.
Lamson in view of Liungman in view of Nguyen does not teach wherein the two layers includes an inner layer comprising a heat settable plastic.
However, Coyle teaches a guiding catheter assembly including an inner layer (coating or interior surface of primary lumen 216, P0030) comprising a heat settable plastic (polyamide, P0030). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the PTFE coating of Liungman with the polyamide of Coyle as a simple substitution of one known coating for another to obtain the predictable result of slippery interior surface for reducing frictional forces between the interior surface and devices that may be moved there through, as taught by Coyle, P0030.
Regarding claim 6, Lamson in view of Liungman in view of Nguyen in view of Coyle teaches the catheter of Claim 5, wherein the heat settable plastic is a polyamide (Coyle, polyamide, P0030).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Liungman in view of Nguyen and further in view of Fukuoka et al. (Fukuoka), US 2014/0025041 A1.
Regarding claim 8, Lamson in view of Liungman in view of Nguyen teaches the catheter of Claim 7.
Lamson in view of Liungman in view of Nguyen does not teach wherein the outer layer is PEBAX.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), wherein the outer layer 53 is PEBAX (Pebax, P0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Regarding claim 11, Lamson in view of Liungman in view of Nguyen teaches the catheter of Claim 9.
Lamson in view of Liungman in view of Nguyen does not teach wherein the two layers include at least one layer of polyamide and at least one layer of PEBAX.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), wherein the two layers include at least one layer of polyamide and at least one layer of PEBAX (materials which can be used to form the inner and outer layers include polyamide resins and Pebax, P0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Liungman in view of Nguyen in view of Fukuoka and further in view of Blanchard et al. (Blanchard), US 2012/0041419 A1.
Regarding claim 13, Lamson in view of Liungman in view of Nguyen teaches the catheter of Claim 9.
Lamson in view of Liungman in view of Nguyen does not teach wherein an inner layer of the two layers is a plastic.
However, However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), wherein an inner layer of the two layers is a plastic (inner layer 51 PTFE, P0044, PTFE is one of a class of plastics known as fluoropolymers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Lamson in view of Liungman in view of Nguyen in view of Fukuoka does not explicitly teach wherein an inner layer of the two layers is a higher durometer than an outer layer of the two layers.  
However, Blanchard teaches a catheter tube wherein an inner layer of the two layers is a higher durometer than an outer layer of the two layers (multidurometer configuration, softer second material 90 relative to the first material, P0074 and Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Lamson in view of Liungman in view of Nguyen in view of Fukuoka with a multidurometer configuration as taught by Blanchard for the purpose of increasing flexibility at the distal end.  
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Fukuoka.
Regarding claim 16, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also having a fluid injection lumen (fluid injection lumen is the proximal portion of the lumen within tube member 24, P0025); a needle guiding element (tissue penetrating member 30, P0033) adapted to expand outwardly toward the interior wall of the target vessel (movable between a retracted position and an extended position, P0034), a distal portion of the needle guiding element having a preformed curve (biased to curved configuration, P0034), the distal portion of the needle guiding element adapted to assume the preformed curve when advanced outwardly from the catheter body and against the interior wall;  an injector tube (catheter body 24, P0025) having an injector tube lumen (injector tube lumen is the distal portion of the lumen within the injector tube 
Lamson does not teach the needle guiding element comprising two layers of plastic material.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), comprising two layers of plastic material (inner and outer layers made from polyamide and Pebax,  P0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Regarding claim 19, Lamson in view of Fukuoka teaches the catheter of claim 16, wherein the two layers comprise an inner layer and an outer layer (Fukuoka, inner 51 and outer layer 53, P0043).
Regarding claim 20, Lamson in view of Fukuoka teaches the catheter of Claim 16, wherein the needle guiding element is movable between a closed configuration and an open configuration (Lamson, “…tissue penetrator 30 may be moveable between a retracted position where at least the distal portion of the penetrator 30 is within a curved tubular penetrator housing 40 and an extended position…” P.0034), wherein the needle guiding element is configured to be constrained within the catheter body in the closed configuration (has not extended beyond side port 41, P0034), wherein the needle guiding element is adapted to extend outward (Lamson, Fig. 3A) from the catheter body in the open configuration.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Fukuoka and further in view of Nguyen.
Regarding claim 18, Lamson in view of Fukuoka teaches the catheter of claim 16. 
Lamson in view of Fukuoka does not teach wherein the needle guiding element comprises at least one layer molded over a radiopaque marker.
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein the sheath 100 (P0131 and shown in Figs. 35-36) comprises at least one layer molded (even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Fukuoka with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson in view of Fukuoka, as shown in Fig. 2 of Lamson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783